             Brett H. Klein, Esq., PLLC
             305 Broadway, Suite 600
             New York, New York 10007
             T: (212) 335-0132 F: (212) 335-0571


                                                       July 12, 2019

BY ECF

The Honorable Steven I. Locke
United States Magistrate Judge
100 Federal Plaza
Central Islip, New York 11722

       Re:     Bobby Hayes v. County of Nassau, et al., 15 CV 398 (JFB)(SIL)

Dear Magistrate Judge Locke:

        I represent the plaintiff in the above-referenced civil rights action. I write to respectfully
request a brief adjournment of the status conference scheduled for July 15, 2019 at 11 a.m. to
either Tuesday, July 16, 2019 at 10 a.m. (or any other time that is convenient for the Court), or to
such other date and time that is convenient for the Court.

       The reason for this request is that I have a conference in the Bronx that morning that I
must be present at.

         I apologize for submitting this request so late, but have been waiting to hear back from
defense counsel to confirm his position and availability for Tuesday morning. However, as of
this filing, I have not heard back despite sending emails, calling, and sending a text to defense
counsel’s cell phone. Given how cooperative defense counsel has been in the past, I can only
assume he is away or otherwise offline. I would also anticipate from past dealings that he would
consent to this request.

       Thank you for your consideration.

                                                       Respectfully,

                                                       s/ Brett Klein

                                                       Brett H. Klein

cc:    Richard Femia, Esq. (by ECF)
